           Case 3:21-cv-00398-RCJ-WGC Document 6 Filed 09/01/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TERRANCE DOBBINS,                                         Case No.: 2:21-cv-01607-APG-DJA

 4           Plaintiff                                     Order Transferring Case to Northern
                                                                        Division
 5 v.

 6 TESLA, INC. (a.k.a. TESLA MOTORS,
   INC.) a Delaware Corporation; DOES I-X;
 7 and ROE Business Entities I-X,

 8           Defendants

 9         The defendants removed this action to the unofficial southern division of this court. The

10 complaint states that the events giving rise to this lawsuit occurred in Storey County. ECF No. 1-

11 1 at 3. That is in the unofficial northern division of the court. Local Rule IA 1-6. Under Local

12 Rule IA 1-8(a), civil actions “must be filed in the clerk’s office for the unofficial division of the

13 court in which the action allegedly arose.”

14         I THEREFORE ORDER that this action is transferred to the unofficial northern division

15 of this court for all further proceedings. The clerk of the court shall transfer and reopen this

16 matter as a new action under a new docket number in the northern division, and the action under

17 this docket number shall be closed, without prejudice to the defendants regarding any federal

18 filing fee.

19         DATED this 1st day of September, 2021.

20

21                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
22

23
